UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4911


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JOHN SAADIQ HASAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:14-cr-00294-MGL-1)


Submitted:   June 16, 2015                 Decided:   June 19, 2015


Before WILKINSON and GREGORY, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John Saadiq Hasan was convicted of threatening a government

official, 18 U.S.C. § 115(a)(1)(B) (2012), and was sentenced to

41 months in prison.       Hasan now appeals.        His attorney has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

raising two issues but stating that there are no meritorious

issues for appeal.     Hasan was advised of his right to file a pro

se supplemental brief, but has not filed such a brief.                       We

affirm.

     Counsel   first   contends     that     the   district   court   when   it

denied    Hasan’s   Fed.   R.   Crim.   P.   29    motion   for   judgment   of

acquittal.     We review a district court’s denial of a Rule 29

motion de novo.      United States v. Reed, 780 F.3d 260, 269 (4th

Cir. 2015).     “Applying that standard, . . . the verdict . . .

must be sustained if there is substantial evidence, taking the

view most favorable to the government, to support it.”                       Id.

(internal quotation marks omitted).            We have reviewed the trial

transcript and conclude that there was ample evidence to support

the guilty verdict.        Two witnesses testified that they heard

Hasan threaten to kill an employee at a social security office

unless Hasan’s supplemental security income benefit was fully

reinstated.    Further, Hasan made one of the threats when he was

outside the social security office, armed with a pitchfork.



                                        2
       We next review Hasan’s sentence.                           His properly calculated

Guidelines        range    was      33-41     months.              After     considering    the

Guidelines range, the arguments of counsel, Hasan’s allocution,

and the 18 U.S.C. § 3553(a) (2012) sentencing factors as they

applied to Hasan, the district court sentenced him to 41 months

in prison.

       We   review      the    sentence        for          procedural       and   substantive

reasonableness            “under        a     deferential              abuse-of-discretion

standard.”        Gall v. United States, 552 U.S. 38, 41 (2007).                             We

must     first     “ensure       that       the       district        court    committed     no

significant procedural error.”                    Id. at 51.           If there is no such

error,      we         then      consider             the         sentence’s       substantive

reasonableness, taking into consideration “the totality of the

circumstances, including the extent of any variance from the

Guidelines range.”            Id.    We may presume that a sentence within a

properly    calculated         Guidelines             range    is     reasonable.       United

States v. Louthian, 756 F.3d 295, 306 (4th Cir.), cert. denied,

135 S. Ct. 421 (2014).               A defendant may rebut this presumption

only “by showing that the sentence is unreasonable when measured

against     the    § 3553(a)        factors.”               Id.       After    reviewing    the

presentence investigation report and the sentencing transcript,

we conclude that the sentence is procedurally and substantively

reasonable       and    that     Hasan      did       not     rebut    the    presumption    of

reasonableness afforded his within-Guidelines sentence.

                                                  3
     In   accordance    with   Anders,      we   have   reviewed   the   entire

record in this case and have found no meritorious grounds for

appeal.      We therefore affirm.     This court requires that counsel

inform Hasan, in writing, of his right to petition the Supreme

Court   of    the   United   States   for    further    review.     If   Hasan

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.               Counsel’s

motion must state that a copy of the motion was served on Hasan.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      4